Citation Nr: 1418160	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a skin disability, claimed as dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the benefits sought.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing has been associated with the claims file.

The Board has recharacterized the Veteran's claim of service connection for dermatitis as a claim of service connection for a skin disability, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for skin disability because he has had skin problems since service.  In support, he reports that he received in-service treatment from a corpsman and that the disability persisted since service.  The Veteran added that he did not receive formal treatment for the condition because he did not have health insurance.  Following the Veteran's May 2013 hearing, he submitted corroborating lay statements from his mother, sister and spouse regarding the onset and recurrence of the symptoms of his claimed skin condition.  The Board finds the lay account offered by the Veteran and his family members as to the onset and recurrence of his skin condition to be both competent and credible.  The Board finds that a remand, however, is necessary to determine the diagnosis(es) of the Veteran's skin disability and to determine the nature and extent of the condition, i.e., the part of his body affected by the condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the VA treatment records in the file, including the electronic file, only date to January 2011.  Consequently, the Board requests the Veteran's complete VA treatment records from January 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder, physically or electronically, VA medical records dated from January 2011 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature, onset, and etiology of his skin condition.  The claims folder should be made available to and reviewed by the examiner.  The examiner should record the full history of the condition, including the competent and credible lay account of skin problems during and since service, and all necessary tests should be conducted.  The examiner should diagnose all skin conditions found to be present since he filed his claim in November 2009, together with an identification of all affected areas of the body.

The examiner must opine as to whether it is at least as likely as not that any skin disability found to be present is related to or had its onset in service.  In offering this opinion, the examiner must accept as true the competent and credible report of skin problems during and since service.

3.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

